Citation Nr: 1745059	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tuberculosis, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bladder cancer, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for abscesses, to include as due to a service-connected disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969, with service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut made in April 2014 and December 2014. 

In August 2017, the Veteran filed a notice of disagreement in response to an August 2017 rating decision denying entitlement to service connection for a bilateral leg condition and a hernia.  To date, a statement of the case (SOC) has not been issued in response.  The Veterans Appeals Control and Locator System indicates that the VRO is currently processing these claims.  Accordingly, remand for an SCO is not warranted herein.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tuberculosis and abscesses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed exposed to Agent Orange.

2.  The medical evidence of record demonstrates that the Veteran's high grade urothelial carcinoma is due to Agent Orange exposure.

3.  The Veteran is assigned a 100 percent disability rating for service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urothelial carcinoma have been met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

2.  The appeal regarding TDIU is dismissed.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist a Veteran have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The appeal regarding TDIU, as is further discussed below, is decided as a matter of law. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Regarding the Veteran's claim for service connection for urothelial carcinoma, as this appeal is granted, any discussion of VA's duties to notify and assist is unnecessary.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including cancer, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, but no bladder cancer.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Here, the Veteran's service personnel records demonstrate Vietnam service.  Thus, there is in-service event.  See 38 C.F.R. § 3.303; Holton, 557 F.at 1366.  Additionally, private medical records demonstrate a diagnosis of high-grade urothelial carcinoma.  Thus, there is a current disability.  See 38 C.F.R. § 3.303; Holton, 557 F.at 1366.  In a September 1, 2017 letter, the Veteran's treating physician opined that the Veteran's urothelial carcinoma is due to his Agent Orange exposure during service.  The examiner noted that he was relying on published evidence that indicated evidence of an association and the Veteran's particular factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board accords this opinion significant weight as it is based upon knowledge of the Veteran's medical history and provided a supporting explanation.  There is no countervailing opinion.  Accordingly, all three elements of service connection have been met, and service connection for urothelial carcinoma is granted.  


TDIU

Although the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot, in this case the Board finds that it does.  VA's duty to maximize a claimant's benefits includes consideration of whether the Veteran's disabilities establish entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280.  In this case, however, there is only one service-connected disability.  Accordingly, this appeal is dismissed.


ORDER

The appeal regarding TDIU is dismissed.


REMAND

Remand is required to obtain examinations regarding TB and abscesses.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Abscesses

The Veteran testified at the Board hearing that he was hospitalized for abscesses in his urinary tract, and that, during the course of his hospitalization, he was advised by his treating physician that his abscesses were related to his previous diagnosis of bladder cancer.  The Veteran's VA treatment records confirm that he was treated for multiple abscesses.  Thus, there is competent evidence of a current disability and of a relationship to a service-connected disability, but no medical opinion of record.  Accordingly, remand for an examination is necessary.  

Tuberculosis

The Veteran claims that he is entitled to service connection for tuberculosis.  VA treatment records indicate that the Veteran sought treatment for tuberculosis.  The Veteran testified at the Board hearing that he was hospitalized for tuberculosis, and he was informed by a physician from the Centers for Disease Control that he could have contracted tuberculosis during his service in the Republic of Vietnam; and that the infection incubated for a number of years until it manifested in an acute infection.  Thus, there is competent evidence of a current disability and of a relationship to Agent Orange exposure during service, but no medical opinion of record.  Accordingly, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange to provide the Veteran with a VA examination.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's abscesses had onset in, or are otherwise related to active service.

The examiner must also provide an opinion, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's abscesses had are caused or aggravated by the urothelial carcinoma.

4.  After any additional records are associated with the claims file, arrange to provide the Veteran with a VA examination.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TB had onset in, or is otherwise related to active service, to include Agent Orange exposure.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


